                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SALLY LOVELAND, et al.,                      :
     Plaintiffs,                             :       20-cv-6260-JMY
                                             :
       v.                                    :
                                             :
FACEBOOK, et al.,                            :
    Defendants.                              :

                                             ORDER

       AND NOW, this 3rd day of May, 2021, upon consideration of the Motion to Transfer

Venue filed by Facebook (ECF No. 12), the Joint Motion to Transfer Venue filed by all of the

other named Defendants (ECF No. 14), all papers submitted in support thereof and in opposition

thereto, and for the reasons set forth in the Memorandum filed by this Court, it is hereby

ORDERED that the Clerk of Court shall transfer this action to the United States District Court

for the Northern District of California pursuant to 28 U.S.C. § 1404(a).

       It is further ORDERED that this matter shall be marked CLOSED.



                                             BY THE COURT:

                                               /s/ John Milton Younge
                                             Judge John Milton Younge
